Citation Nr: 0603860	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-17 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral conductive hearing loss.

2.  Entitlement to a compensable disability rating for 
chronic suppurative otitis media prior to June 12, 2000.

3.  Entitlement to an increased rating for chronic 
suppurative otitis media, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2003, 
the veteran testified at a Travel Board hearing at the RO in 
Columbia, South Carolina.  The veteran's claims were remanded 
in March 2003 and June 2004.


FINDINGS OF FACT

1.  The veteran has Level I hearing acuity in the right ear 
and Level I hearing acuity in the left ear. 

2.  Prior to June 12, 2000, the veteran's chronic suppurative 
otitis media was not manifested by persistent suppuration or 
aural polyps.  

3.  As of June 12, 2000, the veteran's chronic suppurative 
otitis media has been manifested by persistent suppuration.  

4.  The veteran is separately evaluated for tinnitus and 
hearing loss.






CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
defective hearing have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

2.  Prior to June 12, 2000, the criteria for a compensable 
evaluation for chronic suppurative otitis media was not net.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.87, Diagnostic Code 6200, 6211 (effective prior to, 
and as amended from, June 10, 1999).

3.  As of June 12, 2000, the criteria for an evaluation in 
excess of 10 percent for chronic suppurative otitis media is 
not net.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.87, Diagnostic Code 6200, 6211 (effective 
prior to, and as amended from, June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where entitlement to service connection 
has been established and an increase in disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 
38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 
(1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 
12-98.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  During the pendency 
of this appeal, VA issued new regulations for evaluating 
impairment of auditory acuity and ear disease.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim.

Otitis Media

Under the old criteria for evaluating otitis media, 
Diagnostic Code 6200 provided that a 10 percent evaluation 
will be assigned for chronic, suppurative otitis media during 
the continuance of the suppurative process.  This was to be 
combined with ratings for loss of hearing.  The 10 percent 
rating is the maximum evaluation assignable under this 
diagnostic code.  38 C.F.R. § 4.87a, Diagnostic Code 6200 
(criteria in effect prior to June 10, 1999).

The new criteria under Diagnostic Code 6200 provide that 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), will be evaluated as 10 
percent disabling during suppuration or with aural polyps.  
Hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull will 
be rated separately.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(criteria in effect beginning June 10, 1999).

Under both the old as well as the amended regulations, 
perforation of a tympanic membrane warrants a zero percent 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998); 
38 C.F.R. § 4.87, Diagnostic Code 6211 (2005).

The veteran's claim for an increased rating was received in 
July 1997.  At this time, service connection was in effect 
for chronic recurrent otitis media, bilateral, status post 
bilateral tympanoplasty and mastoidectomy, with bilateral 
hearing loss.  This disorder was evaluated as zero percent 
disabling.  

Upon VA examination for ear disease in November 1997, the 
diagnosis was chronic otitis media bilaterally.  Both ears 
were described as dry, inactive, and suitable for surgical 
repair.  

The veteran underwent left ear tympanoplasty, repair of 
eardrum structures, in June 1998.  This procedure failed and 
the veteran underwent left ear surgery again in August 1998.  

Upon VA examination for ear disease in August 1999, the 
veteran's right ear was within normal limits and her left ear 
was clean and dry.  

VA outpatient treatment records reflect that, on June 12, 
2000, the veteran walked in for treatment with an acute left 
otitis media with severe drainage.  Subsequent outpatient 
treatment records, as well as VA examination reports dated in 
April 2001 and July 2004, reflect findings of active ear 
disease, to include findings of drainage and bloody discharge 
from the ears.  No other medical record prior to June 12, 
2000, supports a 10 percent rating.

Upon consideration of the foregoing, by a May 2001 rating, 
the veteran's service connected disorders were 
recharacterized to reflect chronic suppurative otitis media, 
status post bilateral tympanoplasty and mastoidectomy, 
evaluated as 10 percent disabling under Diagnostic Code 6211-
6200 effective from June 12, 2000.  At this time, the veteran 
was also granted a separate 10 percent evaluation for 
tinnitus and zero percent evaluation for bilateral hearing 
loss associated with chronic suppurative otitis media, status 
post bilateral tympanoplasty and mastoidectomy.  

The Board finds that, although the veteran's claim for an 
increased rating was received in July 1997, the first medical 
evidence of chronic suppurative otitis media was not shown 
until a June 12, 2000; VA outpatient treatment report 
reflects that the veteran was treated for acute left otitis 
media with severe drainage.  More importantly, medical 
evidence prior to this date indicated that the veteran did 
not meet the criteria needed for the 10 percent evaluation, 
providing evidence against such a finding.  

Inasmuch as June 12, 2000, is the date at which it is 
factually ascertainable that an increase in disability 
occurred, it is the appropriate effective date for the 
assignment of an increased rating.  38 U.S.C.A. 
§ 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.  A compensable disability rating 
for chronic suppurative otitis media prior to June 12, 2000, 
is not warranted.  

With respect to the issue of entitlement to an increase in 
the presently assigned 10 percent rating for chronic 
suppurative otitis medial, it is noted that the veteran is 
currently evaluated at the highest disability rating level 
available under Diagnostic Code 6200.  Moreover, the Board 
finds no other diagnostic criteria are appropriate in this 
case, as the evidence of record does not demonstrate 
otosclerosis, dizziness, staggering, vertigo, loss of 
auricle, malignant or benign neoplasm, or chronic otitis 
externa to warrant a higher evaluation under Diagnostic Codes 
6202, 6204, 6205, 6207, 6208, 6209, or 6210.  Post-service 
medical records, as a whole, provide much evidence against 
the veteran's claim. 

While the Board acknowledges that the veteran has 
perforations of her tympanic membranes and such is recognized 
by the RO in the schedular evaluation with has been assigned, 
it is noted that the applicable rating for such a condition 
is noncompensable.  

Hearing Loss

Under the old criteria for evaluating hearing impairment, the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered.  38 C.F.R. 
§ 4.85.  These results are then charted on Table VI and Table  
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2001).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2001).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.

During the course of this appeal, the veteran has been 
afforded four VA audiometric examinations.  The October 1997 
VA audiological test shows a pure tone average of 48 decibels 
with 96 percent speech recognition in the right ear.  The 
test also showed a pure tone average of 28 decibels with 100 
percent speech recognition in the left ear.  The August 1999 
VA audiological test shows a pure tone average of 63 decibels 
with 92 percent speech recognition in the right ear and a 
pure tone average of 55 decibels with 96 percent speech 
recognition in the left ear.  The April 2001 VA audiological 
test shows a pure tone average of 40 decibels with 100 
percent speech recognition in the right ear and a pure tone 
average of 44 decibels with 92 percent speech recognition in 
the left ear.  The most recent VA audiometric examination, 
conducted in July 2004, shows a pure tone average of 55 
decibels with 92 percent speech recognition in the right ear 
and a pure tone average of 44 decibels with 96 percent speech 
recognition in the left ear.  

Under the tables set forth in 38 C.F.R. § 4.85, with the 
exception of the right ear upon examination in August 1999, 
the hearing acuity in each ear at each examination has been 
at Level I.  The hearing acuity in the right ear upon 
examination in August 1999 was at Level II.  These results, 
to include the August 1999 audiometric examination findings, 
demonstrate that a compensable rating is not warranted.  
Diagnostic Code 6100.  Moreover, the puretone threshold at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz) has not been 55, nor is the threshold at 70 
decibels or more at the 2000 Hertz frequency.  There is 
therefore no basis for favorable action under 38 C.F.R. 
§ 4.86.  

As the preponderance of the evidence is against the claims 
for an earlier effective date for a compensable disability 
rating for chronic suppurative otitis media and increased 
ratings for chronic suppurative otitis media and bilateral 
hearing loss, the benefit-of-the-doubt rule does not apply 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in July 2002 and June 2004 as well as the January 1997 and 
subsequent rating decisions and all associated statements of 
the case and supplemental statements of the case, the RO 
advised the veteran of the evidence needed to substantiate 
her claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  Accordingly, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the July 2002 and June 2004 letters 
essentially advised the veteran to submit any additional 
evidence that pertained to the matters.  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The Board observes that the RO issued the November 1997 
rating decision prior to the enactment of the VCAA in 
November 2000, such that providing VCAA notice prior to the 
adverse termination was not possible.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, the Board has already 
determined that the veteran has received all required VCAA 
notice, such that such deficiencies result in no prejudice to 
the veteran and therefore constitutes harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
38 C.F.R. § 20.1102 (2003) (an error or defect in a Board 
decision that does not affect the merits of the issue or 
substantive rights of the appellant will be considered 
harmless).

In this regard, the Board emphasizes that the veteran has not 
made a showing or allegation that the timing or content of 
the VCAA notice has resulted in any prejudice to her.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  
The Board has remanded this case twice to assist the veteran 
with her claims.

With respect to the duty to assist, the RO has secured the 
veteran's relevant VA and private treatment records and he 
has been afforded numerous VA examinations.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, has posed 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


ORDER

The appeal is denied as to all issues.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


